DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments, see remarks, filed 6/15/2022, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
See reasons for allowance below.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

Arnold describes a method and system for providing privacy enhanced handling of data. In this approach, an identity of an entity storing a data file to a privacy policy is indexed. Vermeulen describes receiving and parsing a free text input, generating and executing a search using a plurality of keyword search queries based on one or more keyword tokens Jiang describes an application of vulnerability scanning for network security enforcement in a public or private cloud environment (see "background technology"). 
Upon further consideration of the Jiang reference, it has been determined that Jiang does not teach "performing a syntactic analysis on [a] machine language and, in response, identifying a set of one or more language statements." (Office action, at page 5). While Jiang mentions syntax testing, this testing is done to "[ensure] the script language of" the plug-in method is reliable. The "script language" of the plug-in is not a "machine language comprising a set of language statements;" rather, Jiang's testing seems to be describing some undefined testing of the syntax of the scripts that are implemented in the plug-in. Indeed, the reference does not disclose or suggest that "one or more language statements of even the "script language" are identified by the testing. Jiang only determines if the plug-in "Method" is or is not "reliable," possibly with respect to some-9- P201809909US01PATENTgenerated grammar "Mistake" or "logic error." Jiang's reference to a "Mistake" or "logic error" does not refer in particular to any type of "language statement." A new search was made and no art was found which teaches the combined claim limitations.  - 10 -P201809909US01
PATENTIndependent claims 7, 13 and 19 have similar claim elements and distinguish over the Arnold-Vermeulen-Jiang combined teachings for the same reasons. 
The dependent claims further narrow the scope of their respective dependent claims and are allowed for the same reasons as set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee 093’ teaches a code inspection method which performs a syntactic analysis on code to prevent erroneous behavior, however its silent with regards to natural language statements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656